DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al (U.S. Patent Publication 2017/0315334).
With regard to independent claim 1, Liao et al teaches a camera optical lens (page 4, paragraph [0060]) comprising, from an object side to an image side: a first lens (Figure 3, element 210) having a positive refractive power (page 7, paragraph [0093], lines 1-2); a second 
With regard to dependent claim 2, Liao et at teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens further satisfying the conditional expressions 1.02 ≤ f2/f3 ≤ 9.98 and 2.01 ≤ d3/d5 ≤ 2.98, as defined (page 8, Table 3, focal length data for Lens 2 and Lens 3; thickness data for Surface 4 and Surface 6).
With regard to dependent claim 15, Liao et at teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens further satisfying the conditional expression 0.63 ≤ f12/f ≤ 1.97, as defined (page 8, Table 3, focal length data for Lens 1, Lens 2 and f).

Allowable Subject Matter
Claims 3-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or .
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al (U.S. Patent Publication 2018/0052304), Lee et al (U.S. Patent Publication 2018/0074296), Gong et al (U.S. Patent Publication 2018/0120539), Wang (U.S. Patent Publication 2018/0164550) all teach cameral optical lenses comprising a positive first lens, a negative second lens, a negative third lens, a fourth lens, a fifth lens and a sixth lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
26 January 2022